Citation Nr: 0820489	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tachycardia with 
symptoms consistent with angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of that 
hearing is of record.

Initially, the Board notes that the veteran was denied 
service connection for coronary artery disease by way of an 
August 2004 rating decision.  The RO determined that service 
connection was not warranted because, although private 
medical records confirmed that the veteran currently had a 
diagnosis of coronary artery disease, there was no indication 
that his condition was related to the one-time in service 
complaint, which resulted in a diagnosis of a nervous heart.  
The veteran did not appeal this rating decision; therefore 
this August 2004 decision represents a final decision.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In this regard, the 
Board notes that if a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is received with respect to that 
claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In this case, the veteran submitted a 
March 2008 letter from J.C., D.O., shortly after his April 
2008 Board hearing, stating that in his opinion it was at 
least as likely as not that the origin of the veteran's 
coronary artery disease began while he was in the service.  

The Board finds that although this opinion is not relevant to 
the current issue on appeal before the Board (tachycardia 
with symptoms consistent with angina), this newly submitted 
evidence represents an informal claim to reopen the veteran's 
previously denied claim of service connection for coronary 
artery disease; therefore, this issue is referred to the RO 
for appropriate action.


FINDING OF FACT

The evidence of record does not show that the veteran is 
currently diagnosed with tachycardia.


CONCLUSION OF LAW

The veteran does not have tachycardia with symptoms 
consistent with angina that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2005, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issue and 
the text of the relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured an examination in furtherance of his 
claim. 

Initially, the Board notes that the service medical records 
contain a September 1971 entry where the veteran presented 
with complaints of heart troubles, and occasional 
tachycardia.  His heart was found to be normal, and the 
examiner gave an impression of nervous heart.

The record contains treatment reports by D.S., M.D., dated 
from February 1995 through January 1996, noting that the 
veteran was being treated for coronary artery disease, status 
post bypass with chest wall tenderness.  These progress notes 
consistently diagnose the veteran with coronary artery 
disease but the examiner at no point diagnosed the veteran 
with tachycardia.  However, a January 1996 entry noted that 
the veteran presented with a complaint of tachycardia.

The record also reveals that the veteran was admitted to the 
Baptist Memorial Hospital several times in 1995 and 1996, 
complaining of chest pain, including in January 1995, October 
1995, December 1995, July 1995, and May 1996.  He was 
diagnosed with coronary artery disease on several occasions, 
but the hospital records do not note treatment or complaints 
related to tachycardia.

Records from Cardiology Tulsa dated from December 2002 
through April 2003, consistently diagnose the veteran with 
coronary artery disease, but again, the treatment reports do 
not mention tachycardia.

A February 2003 discharge summary from St. Francis Hospital 
diagnosed the veteran with arteriosclerotic heart disease 
with angina pectoris and noted that he underwent a left heart 
catheterization, left ventricular angiography, selective 
coronary angiography, and aortic route angiography.

A progress note dated in November 2004, noted a history of 
tachycardia and symptoms consistent with angina while in the 
military, and stated that it may as likely as not have 
started during military service. 

The veteran was afforded a VA contract examination in April 
2005.  At this examination, the veteran reported that he had 
a myocardial infarction in 1995, and had a four-vessel bypass 
surgery done.  He reported that he currently experienced 
upper left chest pain that radiated to the left arm, and 
stated that the pain was a crushing like sensation that could 
last up to 20 minutes, and occurred once a week.  He also 
reported that tachycardia occurred occasionally, and noted 
that he took nitroglycerin as needed.

On examination, the examiner opined that he was unable to 
make a diagnosis of tachycardia at the time of the 
examination.  The heart sounds were of a normal sinus rhythm 
without murmurs, thrills, or gallops, and the point of 
maximum intensity was the 5th interspace mid-clavicular line.  
The examiner noted no congestive heart failure, cardiomegaly, 
or cor pulmonale.  A chest x-ray performed at the time of the 
examination noted that the heart was unremarkable, and an 
echocardiogram revealed normal left ventricular systolic 
function, no obvious evidence of diastolic dysfunction, bi-
atrial enlargement, and no evidence of intra-cavitary masses 
or pericardial effusion.

Outpatient treatment records from the Muskogee VA medical 
center (VAMC) dated from October 2005 through February 2007, 
noted that the veteran had a previous coronary artery bypass 
graft procedure, and noted a past medical history of coronary 
artery disease, but did not mention treatment or complaints 
related to tachycardia and the treatment records do not 
contain a diagnosis of tachycardia.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a current disability.  
There are no current treatment records showing diagnosis of 
tachycardia with symptoms consistent with angina.  In fact, 
the April 2005 VA contract examiner specifically stated that 
he was unable to make a diagnosis of tachycardia at the time 
of the examination.  Further, angina (chest pain), is not 
considered a disability in and of itself, rather it is a 
symptom of an underlying heart problem (usually coronary 
artery disease).  The Board notes that the record does 
contain a progress note dated in November 2004, noting a 
history of tachycardia and symptoms consistent with angina 
while in the military, and stated that it may as likely as 
not have started during military service.  However, as noted 
above, the Board does not dispute that the record contains a 
one-time complaint of tachycardia while on active duty; but 
without evidence of a current disability, the analysis ends.  
In any event, the November 2004 statement does not provide 
the degree of certainty required for medical nexus evidence 
because no rationale or explanation was provided to support 
this statement.  Indeed, it was specifically noted that the 
veteran had a history of tachycardia; no current diagnosis 
was made.

The veteran's representative has argued that because the 
April 2005 examiner did not specifically mention whether he 
had reviewed the claims file, that his assessment of the 
veteran's disability should not carry any probative weight.  
However, in this case, the analysis would not change even if 
the examiner had reviewed the veteran's service medical 
records because establishing a nexus to service is irrelevant 
without a current diagnosis.  In addition, as discussed in 
the introduction, although the veteran submitted a medical 
opinion from Dr. C., a physician at the VA clinic in Tulsa, 
dated in March 2008, this opinion described the origins of 
the veteran's CAD, not tachycardia, which is the issue 
currently on appeal before the Board.

In sum, with no evidence of a current disability the analysis 
ends.  In other words, absent a showing of current disability 
for which benefits are being claimed, service connection is 
not warranted.


ORDER

Entitlement to service connection for tachycardia with 
symptoms consistent with angina is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


